DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A radio frequency (RF) frontend integrated circuit (IC) device, comprising: one or more RF transceivers to transmit and receive RF signals within a first frequency band and RF signals within a second frequency band that is higher than the first frequency band; a bidirectional local oscillator (LO) signal generation circuit coupled to the one or more transceivers to generate a bidirectional LO signal, wherein the bidirectional LO signal is injected between the first frequency band and the second frequency band, and wherein the bidirectional LO signal generation circuit is to perform a high-side LO injection for the RF signals within the first frequency band by injecting the bidirectional LO signal having an LO frequency higher than the first frequency band and to perform a low-side LO injection for the RF signals within the second frequency band by injecting the bidirectional LO signal having the LO frequency lower than the second frequency band, a multi-channel transmit (TX)/receive (RX) power splitting/combing circuit coupled to the one or more RF transceivers; a wideband in-phase and quadrature (I/Q) LO generation circuit coupled to the bidirectional LO signal generation circuit; a TX up-conversion circuit coupled to the wideband I/Q LO generation circuit; and a RX down-conversion circuit coupled to the wideband I/Q LO generation circuit. Closest prior art, Wang in view of Watanabe, discloses A radio frequency (RF) frontend integrated circuit (IC) device, comprising: one or more RF transceivers to transmit and receive RF signals within a first frequency band and RF signals within a second frequency band that is higher than the first frequency band; a bidirectional local oscillator (LO) signal generation circuit coupled to the one or more transceivers to generate a bidirectional LO signal, wherein the bidirectional LO signal is injected between the first frequency band and the second frequency band, and wherein the bidirectional LO signal generation circuit is to perform a high-side LO injection for the RF signals within the first frequency band by injecting the bidirectional LO signal having an LO frequency higher than the first frequency band and to perform a low-side LO injection for the RF signals within the second frequency band by injecting the bidirectional LO signal having the LO frequency lower than the second frequency band. However, prior art of record fails to disclose either alone or in combination the details of a wideband in-phase and quadrature (I/Q) LO generation circuit coupled to the bidirectional LO signal generation circuit; a TX up-conversion circuit coupled to the wideband I/Q LO generation circuit; and a RX down-conversion circuit coupled to the wideband I/Q LO generation circuit, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-5 and 7-10:
Claims 2-5 and 7-10 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest a wideband in-phase and quadrature (I/Q) LO generation circuit coupled to the bidirectional LO signal generation circuit; a TX up-conversion circuit coupled to the wideband I/Q LO generation circuit; and a RX down-conversion circuit coupled to the wideband I/Q LO generation circuit as recited in claim 11 for the same reason stated in claim 1 above.
Regarding claims 12-15 and 17-20:
Claims 12-15 and 17-20 are allowed as being dependent on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633